 In the Matter of SCHLUMBERGER WELL SURVEYING CORPORATION", EM-PLOYERandOIL WORKERS INTERNATIONAL UNION, LOCAL 227, CIO,PETITIONERCase No. 16-RC-110.-Decided August 25,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is a consulting engineering firm engaged inrendering certain specialized services to the drilling departments ofvarious oil producing companies.Use of the services while drillinga well enables the Employer's clients to obtain data about the sub-surface formations or the drill hole.The services are rendered as awell is being drilled, and, by means of electric cables inserted into thewell from an elaborately equipped truck owned by the Employer, suchinformation as the depth of the well at a given stage of the drilling, thethickness, content and radioactivity of a specific formation, the angleand direction of the dip of the formation, and the deviation of the wellfrom the vertical, is obtained.The Employer has 13 or more divisions, operating in all oil-produc-ing areas of the United States and Canada.The work of each divisionis carried on, except in cases of emergency, entirely in the area. assignedto that division.The Employer has its principal office in Houston,Texas, and branch offices in its various divisions.This case is con-Chairman Flerzog and Members Murdock and Gray.79 N. L. R. B., No. 11.,59 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDcerned with the Gulf Coast Texas Division, which comprises onlyterritory within the State of Texas.The Employer's gross income for its fiscal year ending in August1947, was about $12,000,000.Of this sum, approximately $1,300,000was earned by the Gulf Coast Texas Division. This -Division pur-chased, about $400,000 worth of materials during the past year. ofwhich 1 or 2 percent was purchased directly from sources outside theState of Texas.Among the, clients of the Employer are Texas Company, Shell OilCompany, Superior Oil Company, Humble Oil Company, Sun OilCompany, and Salt Dome Oil Company.''-We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act?2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with an agreement of the parties, we find that thefollowing employees constitute a unit appropriate for purposes.ofcollective bargaining within the meaning of Section 9 (b) of the Act.:All production and maintenance employees in the Employer's GulfCoast Texas Division, including employees at Wharton, Beaumont,and Houston, Texas, but excluding all engineers and engineering per-sonnel (which includes field engineers, junior engineers, specialists,and trainee engineers), other professional employees, office and clericalemployees, guards, watchmen, division supervisor, division mechanic,division electrician, and all other supervisors, as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date1 On these facts we also find the Company's contention that assumption of jurisdictionby the,Board will not effectuate the policies of the Act to be without merit. SCHLUMBERGER WELL SURVEYING CORPORATION61of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by OilWorkers International Union, Local 227, CIO.t